Exhibit 10.3

AMENDMENT TO FINANCING AGREEMENT

THIS AMENDMENT, dated May 20, 2010 (this “Amendment”), to the Financing
Agreement made the 29th day of April, 2010 (the “Financing Agreement”) between
NeurogesX, Inc., a Delaware corporation (“NeurogesX”) and Cowen Healthcare
Royalty Partners, L.P., a limited partnership organized under the laws of the
state of Delaware (“CHRP”, and together with NeurogesX, collectively, the
“Parties”).

BACKGROUND

The Parties have entered into the Financing Agreement pursuant to which, among
other things, CHRP will advance, and NeurogesX will borrow, the Revenue
Investment Advance, and NeurogesX has granted to CHRP a first priority
continuing security interest in and to the Collateral as general and continuing
security for the due performance and payment of all of NeurogesX’s obligations
to CHRP under the Financing Agreement. Capitalized terms used in this Amendment
which are not otherwise defined herein have the meanings ascribed to them in the
Financing Agreement.

The Parties desire to allow sufficient time for the filing of certain documents
by NeurogesX’s patent counsel with the appropriate offices in Europe for the
recording of CHRP’s security interests and licenses in the European Union and
Switzerland with respect to certain patent applications and trademarks of
NeurogesX in accordance with the terms of the Financing Agreement and the
Security Documents.

NOW, THEREFORE, for consideration of the premises and the mutual covenants
hereinafter contained, the Parties hereto hereby agree as follows:

1. Amendment to the Financing Agreement. The references in Sections 2.03, 6.02
and 7.02 of the Financing Agreement to “fifteen (15) Business Days” are hereby
amended to be “twenty (20) Business Days”.

2. Effect on the Financing Agreement. Except as specifically amended herein, the
Financing Agreement, all other documents, instruments and agreements executed
and/or delivered in connection therewith, shall remain in full force and effect,
and are hereby ratified and confirmed. As of the date of this Amendment, each
reference in the Financing Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to the Financing
Agreement as amended hereby.

3. Counterparts. This Amendment may be executed in counterparts, by facsimile or
electronic signature.

4. Entire Agreement. The Financing Agreement, as modified by this Amendment, and
the other writings specifically identified therein and herein or contemplated
thereby and hereby, is complete, reflects the entire agreement of the Parties
with respect to the subject matter hereof, and supersedes all previous written
or oral negotiations, commitments and writings.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused their authorized
representatives to execute this Amendment by signing below:

 

Signed:

       

NEUROGESX, INC.

   

COWEN HEALTHCARE ROYALTY

PARTNERS, L.P.

       

By: Cowen Healthcare Royalty GP, LLC, Its

General Partner

 

By:

 

/s/ Stephen Ghiglieri

    By:  

/s/ Gregory B. Brown, M.D

 

Name:

 

Stephen Ghiglieri

    Name:   Gregory B. Brown, M.D.  

Title:

 

EVP, COO, CFO

    Title:   Managing Director  

[SIGNATURE PAGE - AMENDMENT TO FINANCING AGREEMENT]